



COURT OF APPEAL FOR ONTARIO

CITATION: Krieser v. Garber, 2020 ONCA 840

DATE: 20201223

DOCKET: C66850 & C66910

Doherty, Hoy and Jamal JJ.A.

BETWEEN

Shari Krieser

Plaintiff (Respondent)

and

Anna
    Garber, Michelle Garber, Susin Garber,

Mike
    Nealon and Nealon Wood Products Ltd.

Defendants (Appellants)

and

George
    Krieser

Third Party

Peter W. Kryworuk and Jacob R.W.
    Damstra, for the appellants Mike Nealon and Nealon Wood Products Ltd.

A. Irvin Schein and Samantha Schreiber,
    for the appellants Anna Garber, Michelle Garber and Susin Garber

Kenneth Prehogan and Lia Boritz, for the
    respondent

Heard: in writing

On appeal from the judgment of Justice Edward
    M. Morgan of the Superior Court of Justice, dated March 29, 2019, with reasons
    reported at 2019 ONSC 1974.

COSTS ENDORSEMENT


[1]

We have received and reviewed the parties cost submissions.

[2]

There shall be no costs of the appeal and the related motion for
    leave to adduce new or fresh evidence in Court File No. C66850 as between the respondent
    and the appellants Mike Nealon and Nealon Wood Products Ltd.

[3]

The respondent shall be entitled to costs of the appeal in Court
    File No. C66910 on a partial indemnity basis in the amount of $40,000.00,
    inclusive of disbursements and HST, as against the appellants Anna Garber,
    Michelle Garber, and Susin Garber.

Doherty
    J.A.

Alexandra
    Hoy J.A.

M.
    Jamal J.A.


